Citation Nr: 1227617	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1992 and from April 1995 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for bilateral hearing loss.

This issue was denied by the Board in an October 2008 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claim for further action consistent with a Joint Motion for Remand (JMR) filed by the parties.  The Board then remanded the claim in August 2010.

In a January 2011 rating decision, the RO granted service connection for left ear hearing loss and assigned a 0 percent rating effective April 1, 2005.  The issue of service connection for right ear hearing loss returned to the Board and was remanded in April 2011 for additional development.  That development has been completed, and the case now returns to the Board for additional review.

Notably, the Veteran filed a notice of disagreement with the January 2011 rating decision which granted service connection for left ear hearing loss, and a statement of the case (SOC) was issued in July 2011.  However, the Veteran did not submit a VA Form 9 or otherwise perfect an appeal with respect to that issue.  Therefore, the sole issue before the Board is service connection for right ear hearing loss.


FINDING OF FACT

Right ear hearing loss is not etiologically related to service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in April 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's right ear hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

B.  Evidence

The Veteran underwent an enlistment examination in February 1991.  He denied any prior history of hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
10
20
LEFT
25
5
5
15
25


Additional audiometric testing was performed in March 1991.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
35
LEFT
15
10
5
10
15

Records dated July 1991 show the Veteran was fitted for ear plugs as part of a hearing conservation program.

The Veteran underwent a separation examination in November 1992.  He against denied any history of hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
20
10
LEFT
10
15
20
15
20

The Veteran underwent another enlistment examination in February 1995.  He denied a history of prior hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0
15
20
LEFT
10
10
0
5
10

The Veteran underwent a VA examination in August 2005.  He reported military noise exposure consisting of artillery rockets and air-operated needle guns.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
30
LEFT
45
35
15
35
35

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 56 percent in the left ear.  However, the examiner noted that these scores were much lower than expected given the puretone thresholds, and therefore were not indicative of true organic hearing and should not be used for rating purposes.  The examiner diagnosed the Veteran with normal hearing in the right ear for rating purposes.

An additional VA examination in November 2005 confirmed normal hearing in the right ear.

Private treatment records dated June 2006 show the Veteran complained of hearing loss, as well as other symptoms such as vertigo and headaches.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
35
45
LEFT
-
-
-
-
-

Speech audiometry revealed speech recognition ability of 84 percent in the right ear.  The treating physician diagnosed bilateral sensorineural hearing loss, likely due to past acoustic trauma.

The Veteran underwent an additional VA examination in November 2006.  The claims file was reviewed by the examiner, who noted hearing thresholds in service which ranged from borderline normal to mild loss.  He again reported military noise exposure consisting of artillery rockets and air-operated needle guns.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20
LEFT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed no ratable hearing loss under 38 C.F.R. § 3.385.  Based on the lack of ratable hearing loss and the lack of a significant change relative to results from 1991 and 1992, it was not likely that the Veteran's hearing loss was a result of noise exposure during service.

The Veteran was afforded another VA examination in December 2010.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
30
30
LEFT
50
40
40
40
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner reviewed the claims file, and stated that it was at least as likely as not that a portion of left-sided hearing loss was related to military noise exposure, as there was a significant threshold shift in the left ear from 1995 to 1996.

An additional VA opinion was obtained in June 2011.  The examiner reviewed the claims file, including the audiometric findings from 1991, 1992, and 1995, as well as the August 2005 VA examination.  She concluded that right ear hearing loss was not a result of noise exposure during service.  She noted that the August 2005 examination demonstrated normal hearing in the right ear, except a 30 dB threshold at 4000 Hz.  This showed that right ear hearing sensitivity did not show a significant progression in the 9 years following separation.  Exposure to impulse sounds or continuous noise could cause a temporary threshold shift.  This disappeared 16 to 48 hours after exposure.  If hearing did not recover completely from a temporary shift, a permanent hearing loss exists.  Since damage is done at the time of noise exposure, a normal audiogram subsequent to the noise exposure would very that hearing had recovered without permanent loss.  In this case, the Veteran's right ear hearing had not gotten worse more than 10 dB between his 1995 entrance examination and 9 years after service.  According to the literature, one can expected a threshold change to vary from test to test by as much as 10 dB.  Therefore, for a threshold shift to be considered a significant change, it must change more than 10 dB.  Since this was not the case with the Veteran's right ear hearing, it was less likely than not that current hearing loss was from military noise exposure.

The Veteran was afforded an additional VA examination in May 2012.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
35
45
LEFT
40
45
25
45
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  However, the claims file was not available for review by the examiner, who noted that hearing loss was at least as likely as not related to service.  Her rationale for this opinion was that the Veteran was presently service-connected for impaired hearing.

This VA examiner provided a supplemental opinion in June 2012.  She noted that the Veteran was service-connected for his left ear hearing loss.  However, he had stable hearing sensitivity in the right ear between enlistment and an examination 9 years after separation.  Therefore, he did not have a significant shift in hearing sensitivity in the right ear as a result of service.  She cited to the same literature as the June 2011 opinion, which stated that for a threshold shift to be considered a significant change, it must change more than 10 dB.


C.  Analysis

Based on the evidence of record, the Board finds that service connection for right ear hearing loss is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that it was incurred in or otherwise related to service.

Initially, the Board notes that there are several medical opinions contained in the record.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The June 2006 opinion of the Veteran's private examiner stated that hearing loss was the result of past acoustic trauma.  However, to the extent that this may refer specifically to noise exposure in service, the physician did not provide any basis or rationale for his conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, a number of VA opinions concluded that right ear hearing loss was less likely than not related to service.  These findings were not only based on a review of the claims file, a history provided by the Veteran, and a physical examination, but the examiners, particularly in the June 2011 and June 2012 opinions, provided a detailed rationale as to why the Veteran's right ear hearing loss was not the result of noise exposure in service.  Therefore, the Board finds the June 2011 and June 2012 opinions to be more probative than the June 2006 private opinion.  

Moreover, while some right ear hearing loss was evident in March 1991, those thresholds returned to essentially normal levels by 2005.  As noted by the VA examiners, the change in thresholds during this time did not represent a significant shift.  In sum, the overall weight of the competent medical evidence is against finding that right ear hearing loss is related to service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran is competent to render diagnoses of in-service or post-service hearing loss.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his hearing loss is the result of noise exposure in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of hearing loss in service, and such complaints were not documented until 2005, 9 years after separation.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


